Without expressing an opinion as to plaintiff’s right to recover under the contract of January 3, 1911, or whether, before any suit had been begun against the Nassau Trust Company or other banking institution, plaintiff’s compensation was limited to $500, we think, in view of the manner in which the verdict was directed, that the judgment must be reversed. The court directed a verdict of $7,935.25, and then reduced it to $606, which dispositions were so united as to be a single act, and one which required consent of both parties. Against the exception of plaintiff’s counsel the verdict could not be thus reduced by the court after it had been once directed. Plaintiff’s notice of appeal seeks to review only the court’s order or direction reducing the verdict, but as no separate order was entered, this reduction, apart from the direction of the verdict, cannot be separately reviewed. We, therefore, restore the parties to their original positions, by a reversal of the judgment, with a new trial, costs of this appeal to abide the event. Jenks, P. J., Burr, Thomas, Rich and Putnam, JJ., concurred.